Judgment affirmed, with costs; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, THACHER, DYE and FULD, JJ. CONWAY and DESMOND, JJ., dissent and vote for reversal and a new trial on the following grounds: The case went to the jury on the erroneous theory that the defendant landlord was under a general duty to keep the leased premises in repair, instead of on the appropriate theory that a dangerous condition was created in the floor while defendant, as its own general contractor, was supervising repairs to the office and so in possession and control thereof. In our opinion, the interests of justice, under the circumstances, require a new trial.